TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-17-00802-CV



                     In re Chubb Lloyd’s Insurance Company of Texas


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                          MEMORANDUM OPINION


              The petition for writ of mandamus is denied.1 See Tex. R. App. P. 52.8(a).




                                           __________________________________________
                                           Melissa Goodwin, Justice

Before Chief Justice Rose, Justices Goodwin and Field

Filed: December 5, 2017




       1
           Relator also filed an emergency motion for stay of trial court proceedings pending
resolution of its petition for writ of mandamus. The motion is denied.